   UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF KENTUCKY
         PADUCAH DIVISION
CRIMINAL ACTION NO. 5:18-CR-00023-TBR




           UNITED STATES

                   v.


           JAMES EAKES




        JURY INSTRUCTIONS




               Page 1 of 33
                                      INSTRUCTION NO. 1

                                           Introduction

       Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that

apply in every criminal case. Then I will explain the elements, or parts, of the crime that the

defendant is accused of committing. Then I will explain some rules that you must use in

evaluating particular testimony and evidence. And last, I will explain the rules that you must

follow during your deliberations in the jury room, and the possible verdicts that you may return.

Please listen very carefully to everything I say.

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions. All the

instructions are important, and you should consider them together as a whole.

       The lawyers have talked about the law during their arguments. But if what they said is

different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.



                                             Page 2 of 33
                                     INSTRUCTION NO. 2

             Presumption of Innocence, Burden of Proof, and Reasonable Doubt

       As you know, the defendant has pleaded not guilty to the crime charged in the

indictment. The indictment is not any evidence at all of guilt. It is just the formal way that the

government tells the defendant what crime he is accused of committing. It does not even raise

any suspicion of guilt.

       Instead, the defendant starts the trial with a clean slate, with no evidence at all against

him, and the law presumes that he is innocent. This presumption of innocence stays with him

unless the government presents evidence here in court that overcomes the presumption, and

convinces you beyond a reasonable doubt that he is guilty.

       This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and

this burden stays on the government from start to finish. You must find the defendant not guilty

unless the government convinces you beyond a reasonable doubt that he is guilty.

       The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

or the nature of the evidence.

       Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say

so by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.



                                             Page 3 of 33
                                      INSTRUCTION NO. 3

                                         Evidence Defined

        You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

        The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; the stipulations that the lawyers agreed to;

and the facts that I have judicially noticed.

        Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

        Make your decision based only on the evidence, as I have defined it here, and nothing

else.




                                                Page 4 of 33
                                     INSTRUCTION NO. 4

                                   Consideration of Evidence

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free

to reach that conclusion.




                                            Page 5 of 33
                                       INSTRUCTION NO. 5

                               Direct and Circumstantial Evidence

        Now, some of you may have heard the terms “direct evidence” and “circumstantial

evidence.”

        Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

        Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact.

If someone walked into the courtroom wearing a raincoat covered with drops of water and

carrying a wet umbrella, that would be circumstantial evidence from which you could conclude

that it was raining.

        It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                              Page 6 of 33
                                     INSTRUCTION NO. 6

                                     Credibility of Witnesses

       Another part of your job as jurors is to decide how credible or believable each witness

was. This is your job, not mine. It is up to you to decide if a witness’s testimony was believable,

and how much weight you think it deserves. You are free to believe everything that a witness

said, or only part of it, or none of it at all. But you should act reasonably and carefully in making

these decisions.

       Use your common sense and your everyday experience in dealing with other people.

And then decide what testimony you believe, and how much weight you think it deserves.




                                             Page 7 of 33
                                      INSTRUCTION NO. 7

                                      Number of Witnesses

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

who testified makes any difference.

       Do not make any decisions based only on the number of witnesses who testified. What is

more important is how believable the witnesses were, and how much weight you think their

testimony deserves. Concentrate on that, not the numbers.




                                           Page 8 of 33
                                        INSTRUCTION NO. 8

                                            Objections

        There is one more general subject that I want to talk to you about before I begin

explaining the elements of the crime charged.

        The parties for both sides objected to some of the things that were said or done during the

trial. Do not hold that against either side. The parties have a duty to object whenever they think

that something is not permitted by the rules of evidence. Those rules are designed to make sure

that both sides receive a fair trial.

        And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and

heard here in court.




                                            Page 9 of 33
                                    INSTRUCTION NO. 9

       You have heard the testimony of L.B. You have also heard that before this trial, this

individual was convicted of a crime or crimes.

       These earlier conviction(s) were brought to your attention only as one way of helping you

decide how believable each witness’s testimony was. Do not use it for any other purpose. It is

not evidence of anything else.




                                           Page 10 of 33
                                    INSTRUCTION NO. 10

                                 Introduction of the Elements

       That concludes the part of my instructions explaining your duties and the general rules

that apply in every criminal case. In a moment, I will explain the elements of the crime that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the

particular crime charged in the indictment. Your job is limited to deciding whether the

government has proved the crime charged.




                                           Page 11 of 33
                                    INSTRUCTION NO. 11

   Elements of Count 1: Deprivation of Rights Under Color of Law pursuant to Title 18

                                 United States Code Section 242

       The sole count of the indictment charges the defendant, James Eakes, while acting under

color of law as a deputy at the Fulton County Detention Center, of willfully depriving L.B., an

inmate, of the right, protected and secured by the Constitution and laws of the United States, to

be free from cruel and unusual punishment. Specifically, Eakes has been charged with assaulting

L.B. with a dangerous weapon, resulting in bodily injury to L.B.

        In order to prove the defendant guilty of depriving another of a right under color of law,

the government must establish beyond a reasonable doubt each of the following elements:

       First, that Eakes was acting under color of law;

       Second, that Eakes deprived L.B. of his right to be free from cruel and unusual

punishment, which is secured by the Constitution of the United States;

       Third, that Eakes acted willfully, that is, he voluntarily and deliberately did an act that

deprived L.B. of his Constitutional right;

       Fourth, Eakes’s conduct resulted in the bodily injury of L.B. or involved the use,

attempted use, or threatened use of a dangerous weapon.

       Now I will give you more detailed instructions on some of the terms involved in these

elements.




                                             Page 12 of 33
                                     INSTRUCTION NO. 12

                               Element One: Under Color of Law

       The first element described above requires that the Government establish beyond a

reasonable doubt that Eakes acted under color of law. An official’s actions while performing his

official duties are done “under color of law” whether those acts are in line with his authority or

overstep such authority. That individual acts “under color of law” even if he misuses the power

they possess by virtue of a state or federal law or because he is clothed with the authority of state

or federal law. In other words, a person acts “under color of law” when he uses or misuses power

he has by virtue of government employment.




                                            Page 13 of 33
                                     INSTRUCTION NO. 13

                        Element Two: Deprivation of a Protected Right

       The second element of the offense charged in the indictment requires the government to

prove that Eakes deprived L.B. of a right secured or protected by the Constitution or laws of the

United States. The indictment alleges that Eakes deprived L.B. of the right to be free from cruel

and unusual punishment.

       Inmates are protected from cruel and unusual punishment under the Eighth Amendment

of the United States Constitution. This includes the right not be subjected to the excessive use of

force. Whether a use of force against a prison inmate is excessive depends on whether force was

applied in a good faith effort to maintain or restore discipline, or whether it was done maliciously

or sadistically to cause harm.

       To act “maliciously” under this instruction means to intentionally do a wrongful act

without just cause or excuse, with an intent to inflict unnecessary injury or pain.

       Some of the factors you may want to consider include: (1) the extent of the injury

suffered, (2) the need for the application of force, (3) the relationship between the need and the

amount of force used. (4) the threat reasonably perceived by the responsible officials, (5) any

efforts made to temper the severity of a forceful response.




                                            Page 14 of 33
                                      INSTRUCTION NO. 14

                                    Element Three: Willfulness

        The third element the government must prove is that the defendant acted willfully. A

person acts willfully if he acts voluntarily and intentionally, with the specific intent to do

something the law forbids. It is not necessary for the United States to prove that Eakes was

thinking in legalistic terms at the time of the incident, or that he knew that his conduct was

prohibited by a particular provision of the Constitution.

        Intent is a state of mind. Ordinarily, there is no way that a defendant's state of mind can

be proved directly, because no one can read another person’s mind and tell what that person is

thinking. But a defendant’s state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how

the defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant’s mind. You may also consider the natural and probable results of any acts that the

defendant knowingly did, and whether it is reasonable to conclude that the defendant intended

those results. This, of course, is all for you to decide.




                                              Page 15 of 33
                                      INSTRUCTION NO. 15

              Element Three Continued: Consideration of Policies and Training

       The government has introduced evidence of training Eakes received from the Kentucky

Department of Corrections Training and policies in effect at the Fulton County Detention Center.

The defendant has also introduced evidence of unwritten policies in effect at the Fulton County

Detention Center. This evidence has been admitted for a limited purpose. You may use it only to

determine whether Eakes acted willfully, as I have just described that state of mind to you.

       It is, of course, wholly up to you to determine whether Eakes violated any rule or acted in

contravention of his training. If you find that he acted in contravention of policies or training,

then I caution you that not every instance of inappropriate behavior on the part of a correctional

officer rises to the level of a federal constitutional violation. It is possible for a law enforcement

officer to violate department policy or act contrary to his training without violating the United

States Constitution, just as it is possible for an officer to violate the Constitution without

violating a specific state law or policy. For this reason, proof that a defendant violated policy or

acted contrary to training is relevant to your determination of willfulness, but is not relevant to

your determination that Eakes violated L.B.’s constitutional rights.

       In other words, if you determine that Eakes violated a policy of the Fulton County

Detention Center or acted contrary to his training, you should consider that evidence only in

determining whether Eakes acted willfully; you should not consider that evidence in determining

whether Eakes’s actions violated the Constitution in the first instance.




                                             Page 16 of 33
                                      INSTRUCTION NO. 16

                   Element Four: Bodily Injury or Use of a Dangerous Weapon

          Finally, you must decide whether the government has proved beyond a reasonable doubt

that Eakes’s conduct resulted in bodily injury to L.B., and whether it involved the use of a

dangerous weapon.

          The indictment charges both that the offense resulted in bodily injury to L.B. and that the

offense involved the use of a dangerous weapon. However, the government does not have to

prove both that the offense resulted in bodily injury and that a dangerous weapon was used. If all

of you unanimously agree that the government has proven one or both of these factors beyond a

reasonable doubt, then this element has been satisfied.

          For the purposes of this instruction, “bodily injury” means any injury, no matter how

temporary. Bodily injury includes physical pain as well as any burn, cut, abrasion, bruise,

disfigurement, illness or impairment of a bodily function.

          A “dangerous weapon” is any instrument capable of inflicting death or serious bodily

injury.




                                              Page 17 of 33
                                   INSTRUCTION NO. 17

                           Introduction: Testimony and Evidence

       That concludes the part of my instructions explaining the elements of the crime. Next, I

will explain some rules that you must use in considering some of the testimony and evidence.




                                          Page 18 of 33
                                    INSTRUCTION NO. 18

                    Defendant’s Election Not to Testify or Present Evidence

        A defendant has an absolute right not to testify or present evidence. The fact that he did

not testify or present any evidence cannot be considered by you in any way. Do not even discuss

it in your deliberations.

        Remember that it is up to the government to prove the defendant guilty beyond a

reasonable doubt. It is not up to the defendant to prove that he is innocent.




                                            Page 19 of 33
                                    INSTRUCTION NO. 19

                        Witness Testifying to Both Facts and Opinions

       You have heard the testimony from Troy Hephner, who testified to both facts and

opinions. Each of these types of testimony should be given the proper weight.

       As to the testimony on facts, consider the factors discussed earlier in these instructions

for weighing the credibility of witnesses.

       As to the testimony on opinions, you do not have to accept Mr. Hephner’s opinion. In

deciding how much weight to give it, you should consider the witness’s qualifications and how

he reached his conclusions, along with the other factors discussed in these instructions for

weighing the credibility of witnesses.

       Remember that you alone decide how much of a witness’s testimony to believe, and how

much weight it deserves.




                                             Page 20 of 33
                                   INSTRUCTION NO. 20

                                   Statement by Defendant͒
                                                         ͒

       You have heard evidence that the defendant, James Eakes, made a statement in which the

government claims he admitted certain facts. It is for you to decide whether the defendant made

that statement, and if so, how much weight it deserves. In making these decisions, you should

consider all of the evidence about the statement, including the circumstances under which the

defendant allegedly made it. You may not convict the defendant solely upon his own

uncorroborated statement or admission.




                                          Page 21 of 33
                                     INSTRUCTION NO. 21

                                  Transcriptions of Recordings

       You have viewed a video that was received in evidence, and you were given a written

transcript of the dialogue on that video. Keep in mind that the transcript is not evidence. It was

given to you only as a guide to help you follow what was being said. The video itself is the

evidence. If you noticed any differences between what you heard on the video and what you read

in the transcript, you must rely on what you heard, not what you read. And if you could not hear

or understand certain parts of the recordings, you must ignore the transcript as far as those parts

are concerned.




                                            Page 22 of 33
                                    INSTRUCTION NO. 22

                                   Deliberations and Verdict

       That concludes the part of my instructions explaining the rules for considering some of

the testimony and evidence. Now let me finish up by explaining some things about your

deliberations in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your

foreperson. This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else

except each other about the case. If you have any questions or messages, you must write them

down on a piece of paper, sign them, and then give them to the jury officer. The officer will give

them to me, and I will respond as soon as I can. I may have to talk to the lawyers about what you

have asked, so it may take me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson.

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. That should stay secret until you are finished.




                                            Page 23 of 33
                                    INSTRUCTION NO. 23

            Experiments, Research, Investigation and Outside Communications

       Remember that you must make your decision based only on the evidence that you saw

and heard here in court. During your deliberations, you must not communicate with or provide

any information to anyone by any means about this case. You may not use any electronic device

or media to communicate to anyone any information about this case or to conduct any research

about this case until I accept your verdict. In other words, you cannot talk to anyone on the

phone, correspond with anyone, or electronically communicate with anyone about this case. You

can only discuss the case in the jury room with your fellow jurors during deliberations.




                                           Page 24 of 33
                                   INSTRUCTION NO. 24

                                      Unanimous Verdict

       Your verdict, whether it is guilty or not guilty, must be unanimous. To find the defendant

guilty, every one of you must agree that the government has overcome the presumption of

innocence with evidence that proves his guilt beyond a reasonable doubt. To find him not guilty,

every one of you must agree that the government has failed to convince you beyond a reasonable

doubt. Either way, guilty or not guilty, your verdict must be unanimous.




                                          Page 25 of 33
                                     INSTRUCTION NO. 25

                                        Duty to Deliberate

       Now that all the evidence is in and the arguments are completed, you are free to talk

about the case in the jury room. In fact, it is your duty to talk with each other about the evidence,

and to make every reasonable effort you can to reach unanimous agreement. Talk with each

other, listen carefully and respectfully to each other's views, and keep an open mind as you listen

to what your fellow jurors have to say. Try your best to work out your differences. Do not

hesitate to change your mind if you are convinced that other jurors are right and that your

original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that—your own vote. It is

important for you to reach unanimous agreement, but only if you can do so honestly and in good

conscience. No one will be allowed to hear your discussions in the jury room, and no record will

be made of what you say. So you should all feel free to speak your minds. Listen carefully to

what the other jurors have to say, and then decide for yourself if the government has proved the

defendant guilty beyond a reasonable doubt.




                                            Page 26 of 33
                                    INSTRUCTION NO. 26

                                          Punishment

       If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be. Deciding what the punishment should be is

my job, not yours. It would violate your oaths as jurors to even consider the possible punishment

in deciding your verdict. Your job is to look at the evidence and decide if the government has

proved the defendant guilty beyond a reasonable doubt.




                                           Page 27 of 33
                                    INSTRUCTION NO. 27

                                          Verdict Form

       I have prepared a verdict form that you should use to record your verdict. That form is

located at the end of these instructions. If you decide that the government has proved the charge

against the defendant beyond a reasonable doubt, say so by having your foreperson mark the

appropriate place on the form. If you decide that the government has not proved the charge

against him beyond a reasonable doubt, say so by having your foreperson mark the appropriate

place on the form. Your foreperson should then sign the form, put the date on it, and return it to

me.




                                            Page 28 of 33
                                   INSTRUCTION NO. 28

                     Verdict Limited to Charges against This Defendant

       Remember that the defendant is only on trial for the particular crime charged in the

indictment. Your job is limited to deciding whether the government has proved the crime

charged.




                                          Page 29 of 33
                                    INSTRUCTION NO. 29

                                           Juror Notes

        Remember that if you elected to take notes during the trial, your notes should be used

only as memory aids. You should not give your notes greater weight than your independent

recollection of the evidence. You should rely upon your own independent recollection of the

evidence or lack of evidence and you should not be unduly influenced by the notes of other

jurors. Notes are not entitled to any more weight than the memory or impression of each juror.

Whether you took notes or not, each of you must form and express your own opinion as to the

facts of the case.




                                           Page 30 of 33
                                   INSTRUCTION NO. 30

                                    Court Has No Opinion

       Let me finish up by repeating something that I said to you earlier. Nothing that I have

said or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                           Page 31 of 33
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                        CRIMINAL ACTION NO. 5:18-CR-00023-TBR


UNITED STATES OF AMERICA,                                                             PLAINTIFF

v.

JAMES EAKES,                                                                        DEFENDANT


                                   JUROR VERDICT FORM


       We, the jury, unanimously find the following:


                                            COUNT 1

       With respect to the charge in Count 1 of the indictment for willfully depriving L.B., an

inmate, of the right, protected and secured by the Constitution and laws of the United States, to

be free from cruel and unusual punishment, while acting under color of law as a deputy at the

Fulton County Detention Center, we find the Defendant James Eakes:



       Guilty _______       Not Guilty _______




       _______________________________________                              __________________

       Foreperson                                                           Date

If you answered Guilty in response to Count 1, proceed to the next page. If you answered

Not Guilty, your deliberations are complete and you should return to the courtroom.




                                           Page 32 of 33
With regard to the finding of guilty as to Count 1, we find that the offense

_____ resulted in bodily injury to L.B.͒

_____included the use, attempted use, or threatened use of a dangerous weapon

(Please check one or both blanks.)




       _______________________________________                                 __________________

       Foreperson                                                              Date




                                            Page 33 of 33
